Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
	Claim 5 recites “wherein the periodic basis of the fan alters fan speed in a binary fashion corresponding to an open loop state and an off state.” The applicant’s specification states “the control of air flow may be in the nature of a step function between a running state and an off state. Stated another way the operation of the fan 216 may comprise an open loop operation with binary, on/off states only.” Therefore, “in a binary fashion corresponding to an open loop state and an off state” will be interpreted as the fan is controlled to be either on or off.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 9, 11, 12, 14-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colston (US 20190290064 A1), hereinafter Colston.

Regarding claim 1, Colston discloses a system comprising: 
a firepot within a cooking chamber (“firepot 210” paragraph [0062]); 
an auger that delivers pelletized fuel into the firepot (“an auger 205” paragraph [0062]); and 
a fan that provides combustion air to the cooking chamber (“blower 215” paragraph [0062]); 
wherein the fan operates on a periodic basis to create multiple sequential fire startup cycles in the firepot while maintaining a cooking temperature in the cooking chamber using heat from the firepot (“the temperature in the cooking chamber remains consistently low until event 12, where autoignition of the pellets produces a flame that increases the temperature of the cooking chamber. In this way, cold smoke as described herein is produced at low temperatures in the cooking chamber. Once pellets ignite to produce a flame, the fuel can be smothered, or other component power reduces, such as blower, auger, or heating element, to reduce the temperature and begin the cycle over at event 1 to continue producing cold smoke” paragraph [0162]).

    PNG
    media_image1.png
    509
    543
    media_image1.png
    Greyscale

Regarding claim 2, Colston discloses the system of claim 1, wherein the fan operates on the periodic basis based on temperature of the firepot (“change a speed of the blower in response to the firepot temperature information” claim 18).

Regarding claim 6, Colston discloses the system of claim 1, wherein the auger operates on a periodic basis to deliver the pelletized fuel to the firepot (“the temperature in the cooking chamber remains consistently low until event 12, where autoignition of the pellets produces a flame that increases the temperature of the cooking chamber. In this way, cold smoke as described herein is produced at low temperatures in the cooking chamber. Once pellets ignite to produce a flame, the fuel can be smothered, or other component power reduces, such as blower, auger, or heating element, to reduce the temperature and begin the cycle over at event 1 to continue producing cold smoke” paragraph [0162]).

Regarding claim 7, Colston discloses the system of claim 6, wherein the periodic basis of the auger operation is based on a temperature of the firepot (“change a speed of an auger in response to the firepot temperature information” claim 19).

Regarding claim 9, Colston discloses a system comprising: 
a cooking chamber having a firepot (“firepot 210” paragraph [0062]); 
an auger that periodically delivers pelletized fuel into the firepot (“an auger 205” paragraph [0062]); and 
a fan that provides combustion air to the cooking chamber from outside the cooking chamber (“blower 215” paragraph [0062]); and 
a controller having operative connections to activate and deactivate the auger and the fan (Figure 6); 
wherein the controller operates the fan in a periodic fashion such that combustion within the firepot undergoes repeated startup cycles resulting in more smoke than would be produced in a steady state operation of the fan, while maintaining a cooking temperature within the cooking chamber (“the temperature in the cooking chamber remains consistently low until event 12, where autoignition of the pellets produces a flame that increases the temperature of the cooking chamber. In this way, cold smoke as described herein is produced at low temperatures in the cooking chamber. Once pellets ignite to produce a flame, the fuel can be smothered, or other component power reduces, such as blower, auger, or heating element, to reduce the temperature and begin the cycle over at event 1 to continue producing cold smoke” paragraph [0162]).

Regarding claim 11, Colston discloses the system of claim 9, wherein the fan is a variable speed fan (“change a speed of the blower in response to the firepot temperature information” claim 18).

Regarding claim 12, Colston discloses the system of claim 11, where the controller operates the fan at a plurality of speeds (“once the user selects or sets a grilling mode using the control interface 120, a processor 610 directs the power supply to feed electrical power to various components of the grilling device 100. For example, the processor 610 may increase current to the auger 205, causing the auger 205 to rotate faster and increase the rate at which fuel is fed into the firepot 210. Additionally, or alternatively, the processor 610 may increase power to the blower 215 to increase oxygen within the firepot and thus increase a rate of combustion of the fuel 310” paragraph [0090]).

Regarding claim 14, Colston discloses the system of claim 9, further comprising: 
a temperature probe in the firebox communicatively coupled to the controller (“one or more temperature sensors 240a-b disposed within or near the interior space 230 of the firepot 210” paragraph [0064]); 
wherein the controller activates the fan when the temperature probe indicates a temperature in the firebox is below a first predetermined temperature and deactivates the fan when the temperature probe indicates the temperature in the firebox is above a second predetermined temperature (“if the temperature is too high, the processor can reduce power output to the heating element 220 to slow ignition, decrease power output to the blower 215 to decrease combustion, and/or decrease power output to the auger 205 to slow down the rate of fuel 310 being fed into the firepot 210” paragraph [0092] and “if the temperature is too low, the processor can increase power output to the heating element 220 to speed ignition, increase power output to the blower 215 to increase combustion, and/or increase power output to the auger 205 to increase the rate of fuel 310 being fed into the firepot 210. Increasing the rate of fuel 310 being fed into the firepot 210 may increase combustion and temperatures by providing more fuel 310 as long as not too much fuel 310 is added to result in smothering, as discussed above” paragraph [0094]).

Regarding claim 15, Colston discloses the system of claim 14, wherein the controller is operative connected to the auger and operates the auger on an intermittent basis to supply pelletized fuel into the firepot (“if the temperature is too low, the processor can increase power output to the heating element 220 to speed ignition, increase power output to the blower 215 to increase combustion, and/or increase power output to the auger 205 to increase the rate of fuel 310 being fed into the firepot 210. Increasing the rate of fuel 310 being fed into the firepot 210 may increase combustion and temperatures by providing more fuel 310 as long as not too much fuel 310 is added to result in smothering, as discussed above” paragraph [0094]).

Regarding claim 16, Colston discloses a method comprising: 
providing a cooking grill with a firepot providing smoke and heat to a cooking chamber (“firepot 210” paragraph [0062]), the firepot provided with fuel from an auger (“an auger 205” paragraph [0062]) and combustion air from a fan (“blower 215” paragraph [0062]); and 
operating at least the fan on a non-constant cycle so as to cause repeated startup fires in the firepot while maintaining a cooking temperature in the cooking chamber with heat from the firepot (“the temperature in the cooking chamber remains consistently low until event 12, where autoignition of the pellets produces a flame that increases the temperature of the cooking chamber. In this way, cold smoke as described herein is produced at low temperatures in the cooking chamber. Once pellets ignite to produce a flame, the fuel can be smothered, or other component power reduces, such as blower, auger, or heating element, to reduce the temperature and begin the cycle over at event 1 to continue producing cold smoke” paragraph [0162]).

Regarding claim 19, Colston discloses the method of claims 16 wherein the fan speed is varied based upon a temperature measured inside with the cooking grill (“change a speed of the blower in response to the firepot temperature information” claim 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Colston, in view of Swayne (US 20190289864 A1), hereinafter Swayne.

Regarding claim 3, Colston discloses the system of claim 1. 

Colston does not disclose wherein the fan operates according to a predetermined schedule without regard to temperature of the firepot.

However, Swayne teaches wherein the fan operates according to a predetermined schedule without regard to temperature (“the control unit may be configured to operate cooking programs comprising smoking steps. For example, the duration and/or intensity of smoke supply to the foodstuff may be controlled by the control unit, and particularly by such programs. By way of example, the creation of smoke or aroma can be integrated into automatic programs, e.g. to produce a predetermined smoke aroma for a predetermined time period. For example, a program may operate the electric fan or valves 5 min before a cocking program finishes” paragraph [0019]).

In view of Swayne’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the fan operates according to a predetermined schedule without regard to temperature as is taught in Swayne, in the system disclosed by Colston.
One would have been motivated to include wherein the fan operates according to a predetermined schedule without regard to temperature because a program will provide a repeatable amount of smoke for flavoring the food permitting more consistent results.

Regarding claim 20, Colston discloses the method of claims 16. 

Colston does not disclose wherein the fan speed is changed by a controller between an on speed and an off speed based on predetermined programming.

However, Swayne teaches wherein the fan speed is changed by a controller between an on speed and an off speed based on predetermined programming (“the control unit may be configured to operate cooking programs comprising smoking steps. For example, the duration and/or intensity of smoke supply to the foodstuff may be controlled by the control unit, and particularly by such programs. By way of example, the creation of smoke or aroma can be integrated into automatic programs, e.g. to produce a predetermined smoke aroma for a predetermined time period. For example, a program may operate the electric fan or valves 5 min before a cocking program finishes” paragraph [0019]).

In view of Swayne’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the fan speed is changed by a controller between an on speed and an off speed based on predetermined programming as is taught in Swayne, in the method disclosed by Colston.
One would have been motivated to include wherein the fan speed is changed by a controller between an on speed and an off speed based on predetermined programming because a program will provide a repeatable amount of smoke for flavoring the food permitting more consistent results. 

Claims 4, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Colston, in view of Garces (US 20200214304 A1), hereinafter Garces.

Regarding claim 4, Colston discloses the system of claim 1. 

Colston does not disclose wherein the periodic basis of the fan alters fan speed in a sinusoidal fashion.

However, Garces teaches wherein the periodic basis of the fan alters fan speed in a sinusoidal fashion (“by pulsating the variable speed fan or otherwise varying its speed, the flow of smoke 152 may be randomized, thereby eliminating stagnant regions within smoking chamber 120 and better circulating the flow of smoke 152 to provide a more even cooking/smoking profile” paragraph [0042]).

In view of the teachings of Garces, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the periodic basis of the fan alters fan speed in a sinusoidal fashion as is taught in Garces, in the system disclosed by Colston.
One would have been motivated to include wherein the periodic basis of the fan alters fan speed in a sinusoidal fashion because Garces states that pulsation produces a more favorable distribution of the smoke.

Regarding claim 13, Colston discloses the system of claim 11. 

Colston does not disclose wherein the controller operates the fan such that a fan speed varies in a sinusoidal fashion.

However, Garces teaches wherein the controller operates the fan such that a fan speed varies in a sinusoidal fashion (“by pulsating the variable speed fan or otherwise varying its speed, the flow of smoke 152 may be randomized, thereby eliminating stagnant regions within smoking chamber 120 and better circulating the flow of smoke 152 to provide a more even cooking/smoking profile” paragraph [0042]).

In view of the teachings of Garces, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the controller operates the fan such that a fan speed varies in a sinusoidal fashion as is taught in Garces, in the system disclosed by Colston.
One would have been motivated to include wherein the controller operates the fan such that a fan speed varies in a sinusoidal fashion because Garces states that pulsation produces a more favorable distribution of the smoke.

Regarding claim 17, Colston discloses the method of claim 16. 

Colston does not disclose wherein the fan is operated on a sinusoidal speed profile.

However, Garces teaches wherein the fan is operated on a sinusoidal speed profile (“by pulsating the variable speed fan or otherwise varying its speed, the flow of smoke 152 may be randomized, thereby eliminating stagnant regions within smoking chamber 120 and better circulating the flow of smoke 152 to provide a more even cooking/smoking profile” paragraph [0042]).

In view of the teachings of Garces, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the fan is operated on a sinusoidal speed profile as is taught in Garces, in the method disclosed by Colston.
One would have been motivated to include wherein the fan is operated on a sinusoidal speed profile because Garces states that pulsation produces a more favorable distribution of the smoke.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Colston, in view of Sauerwein (US 20170164783 A1), hereinafter Sauerwein.

Regarding claim 5, Colston discloses the system of claim 1. 

Colston does not explicitly disclose wherein the periodic basis of the fan alters fan speed in a binary fashion corresponding to an open loop state and an off state.

However, Sauerwein teaches wherein the periodic basis of the fan alters fan speed in a binary fashion corresponding to an open loop state and an off state (“The control unit operating to execute computer readable code embodied in a non-transitory media may then automatically adjust a fan speed, turn a fan on or off, provide more or less fuel, control the flow of gas or pellets, etc., in order to attain a desired temperature within the cavity, or a portion of the cavity, and a desired amount of smoke relative to heat provided by other heat sources” paragraph [0010] emphasis added).

In view of Sauerwein’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the periodic basis of the fan alters fan speed in a binary fashion corresponding to an open loop state and an off state as is taught in Sauerwein, in the system disclosed by Colston.
One would have been motivated to include wherein the periodic basis of the fan alters fan speed in a binary fashion corresponding to an open loop state and an off state because Colston states “if the temperature is too high, the processor can reduce power output to the heating element 220 to slow ignition, decrease power output to the blower 215 to decrease combustion, and/or decrease power output to the auger 205 to slow down the rate of fuel 310 being fed into the firepot 210” (paragraph [0092] emphasis added). “Off” is a decrease in power output to the blower and including “off” as an option will improve the operational range of the system.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Colston, in view of Atemboski (US 20130160757 A1), hereinafter Atemboski.

Regarding claim 8, Colston discloses the system of any of claim 6. 

Colston does not disclose wherein the auger operates on a preprogrammed periodic basis without feedback based on temperature.

However, Atemboski teaches wherein the auger operates on a preprogrammed periodic basis without feedback based on temperature (“The control system 48 of at least one embodiment provides a plurality of operation configurations or programs that operatively control the fuel metering assembly 28 and/or the feed auger assembly 50, such as to control the feed rate of the fuel from the hopper 14 into the burner area” paragraph [0043]).

In view of Atemboski’s, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the auger operates on a preprogrammed periodic basis without feedback based on temperature as is taught in Atemboski, in the system disclosed by Colston.
One would have been motivated to include wherein the auger operates on a preprogrammed periodic basis without feedback based on temperature because there are a finite number of configurations available to one having ordinary skill in the art for controlling the auger (preprogrammed interval, feedback, feed forward, continuous). In this regard, it is noted that Atemboski teaches a preprogrammed interval. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to control the auger of Colston with preprogrammed intervals since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Colston, in view of Powell (US 20200093145 A1), hereinafter Powell, and further in view of Drisdelle (US 6336449 B1), hereinafter Drisdelle.

Regarding claim 10, Colston discloses the system of claim 9.

Colston does not disclose wherein the fan is a single speed fan running on alternating current and the controller operates the fan in an on/off fashion.

However, Powell teaches wherein the fan is a single speed fan and the controller operates the fan in an on/off fashion (“A fan 92 with a fan outlet 94 (FIG. 8) is connected to the inner chamber 64 below the fire grate 78. The amount of air delivered by the fan 92 to the fire grate 78 can be controlled manually or automatically either by use of a variable speed fan or by varying the duty cycle of a constant speed fan” paragraph [0045]).

Colston does not disclose duty cycle speed control. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for controlling fan speed. In this regard, it is noted that Powell teaches wherein the fan is a single speed fan and the controller operates the fan in an on/off fashion. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide the fan control of Powell with to Colston since it is known and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Colston, as modified by Powell, does not explicitly disclose wherein the fan is running on alternating current.

However, Drisdelle teaches wherein the fan is running on alternating current (“The blowers and the fuel auger may be powered by either AC or DC motors” column 4, line 41).

	Colston, as modified by Powell, does not disclose the claimed motor type. Drisdelle teaches the claimed motor type. The substitution of one known element (the fan motor of Colston) for another (the fan motor of Drisdelle) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the motor taught in Drisdelle would have yielded predictable results, namely, a motor for providing motive force to the fan (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Colston, in view of Freeman (US 20130327259 A1), hereinafter Freeman.

Regarding claim 18, Colston discloses the method of claim 16. 

Colston does not explicitly disclose wherein the fan is operated in a stepwise function at first speed over a first portion of a cooking cycle and being off over a second portion of the cooking cycle.

However, Freeman teaches wherein the fan is operated in a stepwise function at first speed over a first portion of a cooking cycle and being off over a second portion of the cooking cycle (“The vibratory feed assembly 10 will perform according to operator input into the control board 80. When operated as a smoker, the feed assembly 10 will initially generate high heat by depositing a quantity of pelletized fuel 109 into the fire pot 205 and also activating the combustion fan motor 70 for forced air 116. After a desired temperature has been attained, as sensed by the thermocouple 87, the control board 80 may reduce the rate of fuel feed into the fire pot 205, and may control the speed of the combustion fan motor 70, so that the heat within the barbecue 200 causes the pelletized fuel 109 to smolder and generate the desired copious amounts of smoke for the desired cooking effect” paragraph [0076] “smolder” suggests that the fan is substantially off).

In view of Freeman’s, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the fan is operated in a stepwise function at first speed over a first portion of a cooking cycle and being off over a second portion of the cooking cycle as is taught in Freeman, in the method disclosed by Colston.
One would have been motivated to include wherein the fan is operated in a stepwise function at first speed over a first portion of a cooking cycle and being off over a second portion of the cooking cycle because the regime of Freeman allows a cooking chamber to come to a proper cooking temperature first so that the food may be properly cooked as well as smoked.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Colston (US 20170196400 A1) “To raise the internal temperature within internal oven compartment 113 and/or internal warming compartment 184, controller 130 can be adjusted to a second setting. In at least one embodiment, the second setting can increase the operating speed of conveyance mechanism 134 and/or air moving element 146. Ignition element 144 may also continue to operate and/or be operated at a higher level. Accordingly, the fuel source may be delivered more rapidly into burning zone 112 and/or the smoldering fuel source in burning zone 112 can be stoked by additional air supply. Higher temperature settings can also reduce the amount of smoke generated by the burning of the fuel source in fire pot 112. Accordingly, the second setting may comprise a cooking and/or grilling setting, wherein the internal temperature of internal oven compartment 113 is raised to a level higher than that achieved by the first setting”
McAdams (US 20160255999 A1) “The heat control system is arranged to control a rate of feed of the pellets in dependence on a detected temperature, which may be achieved by controlling speed of the motor 94. If the amount of heat from the pellet burner unit is to be increased, the heat control system increases the rate of discharge of the pellets into the trough. In alternative embodiments, the heat control system is also operatively connected to the fan 110 so as to vary a volume of air passing through the pellet burner unit for adjusting the combustion rate of the pellets”
Walters (US 20190069721 A1) “An input switch may provide a signal indicative of a desired temperature in the cooking chamber and a control circuit may control the speed of the fan and the rate at which the auger moves pellets from the pellet box to a position adjacent the second end of the air duct as a function of the sensed temperature and the desired temperature”
Colston (US 20190282032 A1) “the one or more DC controllers can also operate the blower 215 such that as the auger 205 increases the feed rate of fuel pellets 230 into the firepot 210, the blower 215 also increases speed in order to provide more oxygen to the resulting combustion. Additionally or alternatively, the one or more DC controllers can cause the blower 215 and the auger motor 225 to alternate actuations”
Donnelly (US 20200240643 A1) “the first control board 8204 and/or the second control board 8206 of the control system 8200 can command the fan 2410 of the engine 312 to modify its operation to operate in a pulsed output mode that pulses the airflow of the fan 2410”
Jackson (US 20200221717 A1) “the first auger is adjusted to vary the speed at which the pellets are delivered in order to control the temperature inside the smoker. Other conditions may also be varied, such as the speed of the fan delivering oxygen to the first fire pot. At step 210, the second auger is adjusted to vary the speed at which the pellets are delivered in order to control the amount of smoke being delivered inside the smoker. At step 212, other conditions may also be varied, such as increasing or decreasing the size of the openings on the smoldering lid. At step 214, the smoke stack may be adjusted to vary the flow of heat and smoke”
Shryack (US 2790380 A) “The density of the smoke and the frequency of its change within the oven can be regulated by opening or closing the air intake vents 60”
Mansfield (US 20080098902 A1) “Said grill includes a chimney or chimneys each with adjustable flue which serve to provide a method of regulation of airflow through said grill so that the user may regulate the airflow and heat that is applied to the food therein, permitting accurate regulation of the speed of the cooking process as well as the smoke flavor” 
Colston (US 20180213970 A1) “The electronically-controlled outdoor grill analyzes the specified smoke generation pattern to determine, for example, how many (or at what speed) wood pellets are to be added to the combustion area by a hopper, to further determine when the wood pellets are to be added to a combustion area, and/or to determine one or more other factors, such as operation of an internal fan, or operating the fan at a particular speed”
Cox (US 3472151 A) “Draft control means is provided to cause the chips to smolder rather than burn, thereby enveloping the food supported in the enclosure in a dense smoke”
Rast (US 3683791 A) “As the apertures 66 and 76 are further opened the amount of oxygen available to the fuel is increased and thereby the rate of combustion and the amount of heat generated are likewise increased. Similarly, as the draft or venting is decreased, the rate of combustion within the unit 10 is decreased and at the same time the accumulation of smoke is increased”
Pruitt (US 20200080725 A1) “the motor and fan, if present, may be controlled by the controller 102 such that the respective speeds of the auger and fan may be varied to precisely control thermal energy and smoke generation from combustion of the pelletized fuel”
Jungmeyer (US 20170238761 A1) “The fan can also be operated by a timing circuit to pulse the fan on and off at different time intervals”
Mahan (US 20180332866 A1) “The smoke creation device 54 may include any number of additional features including, for example, one or more controls to adjust or regulate an amount of smoke provided to the vacuum sealing device (e.g., a fan adjustment controller to control a fan speed or other characteristic of the fan”
Garces (US 20190335772 A1) “air handler 190 is a variable speed fan such that it may rotate at different rotational speeds, thereby generating different air flow rates. In this manner, the amount of smoke drawn from smoldering chamber 180 may be continuously and precisely regulated”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762       

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799